



EXHIBIT 10.2
gklogoa02a01a01a05.jpg [gklogoa02a01a01a05.jpg]




August 24, 2016


Jeffrey L. Cotter
Retention Bonus Agreement
Dear Jeff,
As you know, G&K Services, Inc. (the “Company”), Cintas Corporation and Bravo
Merger Sub have entered into an Agreement and Plan of Merger, dated as of August
15, 2016 ( the “Merger Agreement”). We consider you an integral member of the
team working toward the consummation of the transactions contemplated in the
Merger Agreement. Accordingly, you will be eligible to receive a special cash
retention bonus on the terms and conditions set forth in this Retention Bonus
Agreement (“Agreement”). Capitalized terms not defined herein shall have the
meaning as set forth in the Merger Agreement.
1.
Retention Bonus. Subject to the conditions set forth herein, you are eligible to
receive a retention bonus payment in a gross amount of $50,000.00 (the
“Retention Bonus”).



2.
Payment. The Retention Bonus shall be payable to you in a cash lump sum less
applicable withholdings within thirty (30) days following the Payment Date.
Notwithstanding the foregoing, in the event that your employment is terminated
prior to the Payment Date by the Company and its subsidiaries without Cause, you
shall be entitled to be paid the Retention Bonus (to the extent that it has not
already been paid) within thirty (30) days following such termination.



3.
Conditions to Payment of Bonus. Subject to Section 2 hereof, your right to
receive the Retention Bonus is conditioned on:

(a)
your execution of this Agreement, and

(b)
your continuous employment with the Company and its subsidiaries (including
employment during a Company-approved and/or legally-required leave of absence)
through the close of business (i.e., 5:00 p.m. local time in your principal
office) on the Payment Date.



4.
Forfeiture. You shall forfeit your right to receive any unpaid Retention Bonus
and the Company shall have no further obligation under this Agreement in the
event your employment with the Company and its subsidiaries is terminated for
any reason (including your death or disability) other than as set forth in
Section 2 hereof.



5.
Definitions.

The following terms shall have the meanings given below:


(a)“Cause” means the occurrence of any one of the following events:
1)
your failure or refusal to perform your duties and responsibilities, if the
failure or refusal (i) is not due to a physical or mental illness or bodily
injury or disease; and (ii) is not due to your reasonable best efforts to
perform faithfully and efficiently the responsibilities of your position with
the Company, acting in good faith;

2)
any drunkenness or use of drugs that interferes with the performance of your
obligations;

3)
your indictment for or conviction of (including entering a guilty plea or plea
of no contest to) a felony or of any crime involving moral turpitude, fraud,
dishonesty or theft;






--------------------------------------------------------------------------------





4)
your material dishonesty involving or affecting the Company;

5)
your gross negligence, or any willful or intentional act or omission having the
effect or reasonably likely to have the effect of injuring the reputation,
business or business relationships of the Company in a material way;

6)
any willful or intentional breach by you of a fiduciary duty to the Company;

7)
your material violation or breach of the Company’s standard business practices
and policies; or

8)
any court order or settlement agreement that prohibits your continued employment
with the Company.

(b)“Code” means the Internal Revenue Code of 1986, as amended.


(c)
“Payment Date” means the earlier to occur of (i) the Closing Date, or (ii) the
End Date.



6.
Miscellaneous.

(a)
Not Part of Other Compensation. The Retention Bonus shall not count toward, be
substituted in lieu of, or be considered in determining payments or benefits due
to you under any other plan, program or agreement of the Company, any subsidiary
thereof, or any of their respective affiliates, except as otherwise may be
required by the terms of any such plan, program or agreement or applicable law.

(b)
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Minnesota (without reference to its conflicts of laws
provisions).

(c)
Severability. If any provision of this Agreement is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction, such provision shall
be construed or deemed amended to conform to applicable laws, or, if it cannot
be so construed or deemed amended without, in the determination of the Company,
materially altering the intent of this Agreement, such provision shall be
stricken, and the remainder of the Agreement shall remain in full force and
effect.

(d)
Successors. All obligations of the Company under this Agreement with respect to
the Retention Bonus granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company. In the event the surviving
corporation in any transaction to which the Company is a party is a subsidiary
of another corporation, then the term “Company” as used in this Agreement, shall
mean the Company, as herein defined and any successor (including the ultimate
parent corporation) to the business or assets of the Company, which by reason
hereof becomes bound by the terms and provisions of this Agreement.

(e)
Tax Withholding. The Company shall have the power and the right to deduct or
withhold automatically from any amount deliverable under the Retention Bonus, or
otherwise, or to require you to remit to the Company, the minimum statutory
amount to satisfy federal, state and local taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of this Agreement.

(f)
No Right to Continued Service. Nothing in this Agreement shall confer upon you
any right to continue in employment for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company or any
subsidiary thereof employing or retaining you, which rights are hereby expressly
reserved by each, to terminate your employment at any time and for any reason,
with or without Cause.

(g)
Unfunded Status. The Company shall be under no obligation to establish a fund or
reserve in order to pay the benefits under this Agreement.

(h)
No Fiduciary Status. Nothing contained in this Agreement, and no action taken
pursuant to this Plan, shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company, on the one hand, and any
Eligible Employee, the executor, administrator or other personal representative
or beneficiary of such Eligible Employee, on the other hand.

(i)
Section 409A. The Company intends that that payments and benefits under this
Agreement will either comply with or be exempt from Section 409A of the Code
together with all regulations, guidance, compliance programs, and other
interpretative authority thereunder (collectively “Section 409A”) and,
accordingly, to the maximum extent permitted, this Plan shall be interpreted to
be exempt from Section 409A or in compliance therewith, as applicable. In no
event shall the Company or any of its subsidiaries or affiliates or their
respective directors, officers, agents, attorneys, employees, executives,
shareholders, members, managers, trustees, fiduciaries, representatives,
principals, accountants, insurers, successors or assigns be liable for any
additional tax, interest






--------------------------------------------------------------------------------





or penalties that may be imposed on you under Section 409A or any damages for
failing to comply with Section 409A.
(j)
Determinations. All determinations regarding the Retention Bonus shall be made
by the Company in accordance with the terms of this Agreement and shall be
final, conclusive and binding on all parties.

(k)
Waiver. Any failure of either party to comply with any of its obligations under
this Agreement may be waived only in writing signed by the other party to this
Agreement. No waiver of any breach, failure, right or remedy contained in or
granted by the provisions of this Agreement shall constitute a continuing waiver
of a subsequent or other breach, failure, right or remedy unless the writing so
specifies.

(l)
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(m)
Entire Agreement; Amendment. This Agreement embodies the entire agreement and
understanding of the parties in respect of its subject matter and supersedes all
prior agreements and understandings (whether written or oral) between the
parties with respect to such subject matter. This Agreement may be amended or
modified only by written agreement signed by each of the parties.



[Signatures on following page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date written below.




G&K Services, Inc.
 
 
 
By:
/s/ Douglas A. Milroy
 
Name: Douglas A. Milroy
 
Title: Chief Executive Officer
 
 
 
 
/s/ Jeffrey L. Cotter
 
Jeffrey L. Cotter
 
 
 
 
Date: August 24, 2016






